Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 11, 14-15, 19-23 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski (US 20070242598) in view of Yun (US 20050100108).
With respect to independent claims:
Regarding claim(s) 1/14, Kowalski teaches An apparatus for wireless communication at a transmitting device ([Fig.6], OFDM receiver), comprising: 
a memory; and at least one processor coupled to the memory ([Fig.10]) and configured to: 
select ([0021], “OFDM signals comprise a total of N tones including K reserved tones, determining the optimum set of reserved tones may involve identifying the K worst estimated signal-to-noise ratio (SNR) measurements. Alternatively, the tone selection information may identify an optimum set of data bearing tones. For example, if the OFDM signals comprise a total of N tones including N-K data bearing tones, determining the optimum set of data bearing tones may involve identifying the N-K best estimated SNR measurements.”) a location of one or more reserved tones ([0021], “K reserved tones”) among a plurality of tones ([0021], “a total of N tones”) based at least in part on signal to noise ratio (SNR) of each of the plurality of tones ([0021], “determining the optimum set of reserved tones may involve identifying the K worst estimated signal-to-noise ratio (SNR) measurements.”); and
identifying a subset of the plurality of tones that does not include the one or more reserved tones associated with the selected location ([0019], “data bearing tones that carry data and reserved tones for generating PAPR reduction signals.”).
	However, Kowalski does not specifically disclose transmit data to a receiving device in a subset of the plurality of tones that does not include the one or more reserved tones associated with the selected location. 
In an analogous art, Yun discloses transmit data ([Fig.4], transmission signal. And [0052], “(OFDM) communication system including N carriers, among which L carriers are allocated to L reserved tones and data is carried by (N-L) remaining tones.”) to a receiving device ([0032], “the receiver disregards the tones carrying no information signal and restores information signals from the other tones.”) in a subset of the plurality of tones ([0052], “data is carried by (N-L) remaining tones.”) that does not include the one or more reserved tones associated with the selected location ([0036], “the L reserved tone signals carrying no information.”). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Kowalski to specify transmit data that does not include reserved tones as taught by Yun. The motivation/suggestion would have been because “L reserved tone signals carrying no information.” 

Regarding claim(s) 20/31, Kowalski teaches An apparatus for wireless communication at a receiving device ([Fig.6], OFDM transmitter), comprising: a memory; and at least one processor coupled to the memory and configured to: 
receive an indication from a transmitting device ([0020], “the tone selection component sends the tone selection information.”) indicating a location of one or more reserved tones among a plurality of tones within a frequency resource ([0021], “the tone selection information may identify an optimum set of reserved tones.”), wherein the location is based, at least in part, on a signal to noise ratio (SNR) for each of the plurality of tones ([0021], “determining the optimum set of reserved tones may involve identifying the K worst estimated signal-to-noise ratio (SNR) measurements.”);
identifying a subset of the plurality of tones that does not include the one or more reserved tones ([0019], “data bearing tones that carry data and reserved tones for generating PAPR reduction signals.”).
However, Kowalski does not teach receive data in a subset of the plurality of tones that does not include the one or more reserved tones; and ignore the one or more reserved tones.
In an analogous art, Yun teaches receive data ([Fig.4], transmission signal. And [0052], “(OFDM) communication system including N carriers, among which L carriers are allocated to L reserved tones and data is carried by (N-L) remaining tones.”) to a receiving device ([0032], “the receiver disregards the tones carrying no information signal and restores information signals from the other tones.”) in a subset of the plurality of tones ([0052], “data is carried by (N-L) remaining tones.”) that does not include the one or more reserved tones ([0036], “the L reserved tone signals carrying no information.”); and 
ignore the one or more reserved tones ([0032], “the receiver disregards the tones carrying no information signal and restores information signals from the other tones.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Kowalski to specify transmit data that does not include reserved tones as taught by Yun. The motivation/suggestion would have been because “L reserved tone signals carrying no information.” 

With respect to dependent claims:
Regarding claim(s) 2/21, Kowalski teaches a transceiver coupled to the at least one processor, information is transmitted to the receiving device via the transceiver ([0066], “The transmitter 1008 and receiver 1010 may be combined into a transceiver 1012.”)
However, Kowalski does not teach data.
In an analogous art, Yun teaches data is transmitted to the receiving device via a transmitter ([Fig.4], transmission signal. And [0052], “(OFDM) communication system including N carriers, among which L carriers are allocated to L reserved tones and data is carried by (N-L) remaining tones.”) to a receiving device ([0032], “the receiver disregards the tones carrying no information signal and restores information signals from the other tones.”). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Kowalski to specify transmit data that does not include reserved tones as taught by Yun. The motivation/suggestion would have been because data carrier bin is designated to transmit useful data to a receiver.
Regarding claim(s) 3, Kowalski teaches wherein the at least one processor is further configured to measure an SNR for a plurality of tones within a frequency resource ([0037], “the channel information 526 may be estimates of signal-to-noise ratio (SNR) measurements for each of the tones 418 in the OFDM signals 516.”).
Regarding claim(s) 4/15/22, Kowalski teaches wherein selecting the location of the one or more reserved tones among the plurality of tones includes selecting a subset of tones that has SNR lower than other tones in the plurality of tones ([0021], “OFDM signals comprise a total of N tones including K reserved tones, determining the optimum set of reserved tones may involve identifying the K worst estimated signal-to-noise ratio (SNR) measurements.”).
Regarding claim(s) 5/23, Kowalski teaches wherein selecting the location of the one or more reserved tones among the plurality of tones includes selecting a subset of tones that has SNR lower than other tones in the plurality of tones ([0021], “OFDM signals comprise a total of N tones including K reserved tones, determining the optimum set of reserved tones may involve identifying the K worst estimated signal-to-noise ratio (SNR) measurements.”) and satisfies at least one condition (“K” number of reserved tones.).
Regarding claim(s) 11/19, Kowalski teaches transmit an indication ([0020], “the tone selection component sends the tone selection information.”) to the receiving device indicating the location of the one or more reserved tones ([0021], “the tone selection information may identify an optimum set of reserved tones.”).

Claim(s) 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski in view of Yun, and further in view of Niu (US 20200084709).
Regarding claim(s) 12/29, Niu teaches wherein the indication is transmitted in at least one of a downlink control information (DCI), medium access control-control element (MAC-CE), radio resource control (RRC) ([0066], “The second wireless node may transmit the uplink carrier indication information in an RRC message.”), physical uplink control channel (PUCCH) or a physical downlink control channel (PDCCH).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Kowalski to specify sending an indication as taught by Niu. The motivation/suggestion would have been because there is a need to inform a device may access uplink carrier. 

Claim(s) 30 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski in view of Yun, and further in view of Zhang (US 20160286435).
Regarding claim(s) 30/35, Kowalski teaches determine the location of the one or more reserved tones based at least in part on the SNR for each of the plurality of tones ([0037], “the channel information 526 may be estimates of signal-to-noise ratio (SNR) measurements for each of the tones 418 in the OFDM signals 516.”).
However, Kowalski does not teach determine the SNR based on a channel reciprocity.
In an analogous art, Zhang teaches determine the SNR based on a channel reciprocity ([0144], “determining SINR or other parameters based on channel reciprocity.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Kowalski to specify channel reciprocity as taught by Zhang. The motivation/suggestion would have been because there is a need to determine channel quality. 

Allowable Subject Matter
Claim(s) 6-10, 13, 16-18, 24-28 and 32-34 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411